Mr. Justice Baldwin delivered the opinion of the court. This writ of error brings before us for review a judgment rendered by the Municipal Court in favor of the defendant in error for $125, for the alleged conversion of certain saloon fixtures. It appears that plaintiffs in error were „ conducting a saloon in Chicago, and, desiring to take beer from the defendant in error, they induced it to purchase for $125, from another brewing company, whose beer they had theretofore been selling, the fixtures in question, which were on the saloon premises. After continuing in this business relation for about six months, plaintiffs in error ceased buying beer from the Cooke Company, and the other brewing company resumed supplying the saloon, the ownership of which had passed into other hands. After unsuccessfully attempting to get plaintiffs in error to turn over to it the fixtures, the Cooke Company sued for their value. The case was tried by a jury, and, while the evidence is not entirely clear, we think it appears that substantial justice has been done, and we do not see that the action of the court below was erroneous. Affirmed.